                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )
                                            )                 8:19CR337
      vs.                                   )
                                            )                  ORDER
JASON ALAN FREE,                            )
                                            )
                    Defendant.              )
                                            )

        This matter came before the court on the government's unopposed Motion to
Continue Trial [22]. Counsel for the government has two cases previously scheduled for
trial on January 28, 2020, and would unable to adequately prepare for trial in this matter.
Good cause having been shown as stated in the motion, the motion shall be granted, and
the trial shall be continued.

      IT IS ORDERED that the motion to continue trial is granted, as follows:

      1. The jury trial, now set for January 28, 2020, is continued to March 3, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests of
         the public and the defendant in a speedy trial. Any additional time arising as a
         result of the granting of this motion, that is, the time between today’s date and
         March 3, 2020, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
         (B)(iv).

      3. A party may object to this order by filing an "Objection to Magistrate Judge's
         Order" no later than January 22, 2020. The objecting party must comply with all
         requirements of NECrimR 59.2.

      DATED January 15, 2020.

                                         BY THE COURT:
                                         s/ Michael D. Nelson
                                         United States Magistrate Judge
